DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 11-13, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalfamo et al. (US 2015/0120098) and Raby et al. (US 2015/0254990).
For claims 1, 8 and 15, Catalfamo discloses a system for use with a sensor configured to measure contamination on a runway surface and to output contamination information relating to the measured contamination (Paragraph 0138, 0153, where sensors located on the runway measure runway condition), and a transmitter configured 
a processing circuit and a transceiver, the transceiver configured for wireless communication with the transmitter; wherein the processing circuit is configured to: receive the contamination information; determine a plurality of landing parameters based on the contamination information (Paragraph 0061, 0118, 0138, 0153, where various landing parameters at least stopping distance, braking forces are determined); and 
control at least one of a wheel brake or a reverse thruster of an aircraft in response to determining the plurality of landing parameters (Paragraph 0005, 0056, 0057, 0098, 0099, where the stopping of the aircraft by controlling at least the brakes or thruster of the aircraft is predicted and modeled based on the landing parameters).
Catalfamo does not specifically disclose communicate the received contamination information prior to an aircraft touching down on the runway surface and the landing parameters are determined based on the contamination information prior to the aircraft touching down on the runway surface. Raby in the same field of the art discloses communicate the received contamination information prior to an aircraft touching down on the runway surface and the landing parameters are determined based on the contamination information prior to the aircraft touching down on the runway surface (Paragraph 0008, 0026, 0034, 0037, where the determined contamination information are communicated to aircrafts prior to and on approach to the runway). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Catalfamo to communicate the contamination information to the aircraft that is approaching the runway prior to touching down, taught by Raby to improve the safety, performance and effectiveness of the landing of aircraft with the received runway condition information before the aircraft reaches the runway.

For claim 3, Catalfamo discloses control at least one of an air brake or a spoiler of the aircraft in response to determining the plurality of landing parameters (Fig. 2, paragraph 0058).

For claims 4, 11 and 18, Catalfamo discloses a second sensor configured to measure environmental conditions associated with the runway surface and to output environmental information relating to the measured environmental conditions (Fig. 2-4, 

For claims 5, 12 and 19, Catalfamo discloses the transmitter is configured to wirelessly communicate the received contamination information to the aircraft before the aircraft (Fig. 3, paragraph 0138, 0178, where the predicted stopping model is determined before the aircraft lands on the runway), but does not explicitly disclose the communication is performed when the aircraft is less than twenty nautical miles from the runway surface. However, it would have been an obvious choice or to try for one of ordinary skill in the art to transmit the relevant data to the aircraft prior to landing on the runway when the aircraft is on approach and within any appropriate miles that would be optimal or desirable for the aircraft so that the relevant date would not be out of date or too late for the system to determine the proper touchdown model.

For claims 6, 13 and 20, Catalfamo discloses a display device and the processing circuit is further configured to generate a visualization based on the plurality of landing parameters (Fig. 13, paragraph 0053-0056, 0182, where displays provide visual information and alerts based on the landing parameters to the flight crew).

Claims 2, 9, 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalfamo et al. (US 2015/0120098) and Raby et al. (US 2015/0254990) as applied to claims 1, 8 and 15 above, and further in view of Guffond et al. (US 2013/0205891).
For claims 2, 9 and 16, Catalfamo does not specifically disclose the contamination information comprises a contaminant type and a contaminant depth value corresponding to the contaminant type. Guffond in the same field of the art discloses the contamination information comprises a contaminant type and a contaminant depth value corresponding to the contaminant type (Paragraph 0001-0003, 0013, 0017-0021). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Catalfamo to include the contamination information comprises a contaminant type and a contaminant depth value corresponding to the contaminant type, taught by Guffond to improve the accuracy in determining the conditions of the runway to more accurately control the performance of the landing of aircrafts.

For claims 10 and 17, Catalfamo discloses the contaminant being icy or wet (paragraph 0138), but does not specifically disclose the contaminant type is one of: water, frost, slush, ice, wet ice, wet snow, wet snow over ice, dry snow, dry snow over ice, compacted snow, water over compacted snow, dry snow over compacted snow, slush over ice, ash, rubber, oil, sand, or mud. Guffond in the same field of the art discloses the contaminant type is at least ice (Paragraph 0001-0003, 0013). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Catalfamo to determine the contaminant type is at least ice, taught by Guffond to improve the accuracy in determining the condition of the runway for determining aircraft landing model.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalfamo et al. (US 2015/0120098) and Raby et al. (US 2015/0254990) as applied to claims 1 and 8 above, and further in view of Brardo et al. (US 2017/0129623).
For claims 7 and 14, Catalfamo discloses the plurality of landing parameters comprises a stopping distance (Fig. 8, paragraph 0153, 0157), but does not specifically disclose a minimum stopping distance. Brardo in the same field of the art discloses landing parameters including a minimum stopping distance (Paragraph 0026-0029, 0052, 0062, 0064). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Catalfamo to include a minimum stopping distance landing parameters, taught by Brardo determine and optimize the braking performance and mode for the aircraft during landing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2017/0158177) Sharma discloses an aircraft braking control based on real time runway condition determined prior to aircraft touch down.
(US 2012/0007979) Schneider et al. discloses an aircraft landing system having sensors to determine runway conditions prior to aircraft touch down.
(US 2018/0144646) Nitzan et al. discloses a runway monitoring system that deploy a plurality of sensors along the runway in an airport.
(US 2013/0030613) Friedlander et al. discloses an airport runway condition evaluation system having plurality of smart sensors on the runway.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503.  The examiner can normally be reached on 7:30 AM-5 PM Mon-Fri, Alt. Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SZE-HON KONG/Primary Examiner, Art Unit 3661